Case 5:18-cv-02104-DMG-PLA Document 355 Filed 06/26/20 Page 1 of 1 Page ID #:16368
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

    Case No.    ED CV 18-2104-DMG (PLAx)                               Date   June 26, 2020

    Title Federal Trade Commission v Jason Cardiff, et al.                            Page     1 of 1

    Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                 KANE TIEN                                            NOT REPORTED
                 Deputy Clerk                                          Court Reporter

      Attorneys Present for Appellant(s)                       Attorneys Present for Appellee(s)
                None Present                                            None Present


   Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE RE PUBLIC FILING

           In accordance with Local Rule 79-6, Plaintiff the Federal Trade Commission filed an Ex
   Parte Application for a Temporary Restraining Order (“TRO”) that was sealed and in camera. In
   light of the public filing of the TRO issued on June 24, 2020 [Doc. # 352], Plaintiff is hereby
   ORDERED to SHOW CAUSE by June 30, 2020 why its moving papers, including its Ex Parte
   Application for Authorization to File In Camera, should not be publicly filed on the docket
   forthwith.

   IT IS SO ORDERED.




    CV-90                           CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk KT
